DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.         
          This communication is in response to Application No. 16/199,090 filed on November 23, 2018 and the Request for continued examination (RCE) presented on November 19, 2021, which amends claims 1, 19 and 20, added new claims 26-27 and presents arguments, is hereby acknowledged. Claims 1-7 and 10-27 are currently pending and subject to examination.

Allowable Subject Matter
3.    Claims 1-7 and 10-27 are allowed.



Response to Arguments
4.       With regard to the Applicant’s remarks dated November 19, 2021:
          Claim Rejections under 35 U.S.C. § 103
     Regarding rejection of claims 1-7 and 18-21 under 35 U.S.C. § 103, Applicant’s arguments have been fully considered.  Applicants argue at pages 11-12 of the remarks as filed on October 11, 2021, that with respect to independent claims 1, 19 and 20 "learning, without respect to a domain of the data, statistical and causal co-occurrence relationships among multiple event-types of data based on inter-event times between event labels in the data;" is not disclosed by Nixon, Urmanov, Levine and Hochstein in view of Ashkenazi and further in view of Ashkenazi and/or Tarsa and Bowers. Examiner agrees. Therefore, the rejection has been withdrawn. Examiner indicated allowable subject matter for Claims 1-25 in the Non-final OA dated 04/12/2021. In light of amendment presented on April 15, 2021 for Independent claims 22 and 24, no better art exists to teach all of the claims limitations as in Independent claims 22 and 24. Claims 22-25 are allowable.

5.         The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
               EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
        With regard to the Applicant’s remarks dated November 19, 2021: 
         Regarding rejection of claims 1-7 and 18-21 under 35 U.S.C. § 103, Applicant’s arguments have been fully considered.  Applicants argue at pages 11-12 of the remarks 
    
     The closest prior arts of record Nixon et al. (US 2017/0102678 A1, hereinafter as “Nixon”) discloses a method of generating graphical representation upon occurrence of events, casual simultaneously occurrence (e.g. co-occurrence) relationship among events data and learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data (Nixon: [0131-0132, 0136-0137, 0336-0337]).

       Newly found prior art reference Fung et al. (US 2010/0057651 A1, hereinafter as “Fung”) discloses the model is trained without input domain knowledge (Fung: [paragraph 0054]) and Statistical information associated with the variables and/or links may be displayed.  In other embodiments, the graphical model is provided without other information ((Fung: [paragraph 0086]). 

      Newly found prior art reference Yuan et al. (US 2020/0019984 A1, hereinafter as “Yuan”) teaches determined automatically and without user intervention using information in the data, itself, without outside knowledge (e.g., knowledge of a domain), 

       None of the prior art discloses "learning, without respect to a domain of the data, statistical and causal co-occurrence relationships among multiple event-types of data based on inter-event times between event labels in the data;" as recited by Independent claims 1, 19 and 20. Examiner indicated allowable subject matter for Claims 1-25 in the Non-final OA dated 04/12/2021. In light of amendment presented on April 15, 2021 for Independent claims 22 and 24, no better art exists to teach all of the claims limitations as in Independent claims 22 and 24. Claims 1, 1-20, 22 and 24 are allowable.

6.    When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, Claims 1-7 and 10-27 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

.    Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.J.S/Examiner, Art Unit 2459     

/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459